Exhibit 10-F-19

 

SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION (April 2019)

 

Compensation: Non-employee directors shall receive the following remuneration:

 

Director’s Retainer (except Chairman)

  $ 65,000  

Chairman of the Board Retainer

  $ 130,000  

Compensation and Corporate Governance Committee Chair Retainer

  $ 14,000  

Audit Committee Chair Retainer

  $ 20,000            

Restricted Stock Award Value (except Chairman)

  $ 80,000  

Restricted Stock Award Value (Chairman of the Board)

  $ 105,000  

Restricted Stock Award Value (additional per Committee)

  $ 10,000  

 

--------------------------------------------------------------------------------

 

Directors may elect to receive their retainer (other than expense
reimbursements) in the form of cash, stock or a combination. Directors may elect
to defer the receipt of all or part of their cash compensation pursuant to the
Deferred Compensation Plan for Directors. The deferral may be in the form of
cash or stock units. Cash deferrals receive interest at a rate equal to 1% over
the prime commercial rate of U.S. Bank National Association. Deferrals in the
form of stock units are credited quarterly with dividend equivalents equal to
the dividend rate on Otter Tail Corporation’s common shares and the deferred
amount is paid out in common shares.

 